Chase, Ch. J.
delivered the opipion of the court. The court are of opinion, that the court of chancery had no jurisdiction in this case.
If the assignment was an extinguishment of the original debt, the complainants are not entitled to relief, either at law or in equity.
If the assignment was not an extinguishment of the original debt, and the court are of' that opinion on consideration of the bill, answer and proof, the complainants ha^. *69their remedy at law on Ibe original contract, there being no circumstances disclosed in the bill to make it necessary for them to resort to a court of equity.
DECREE REVERSED.